 

Exhibit 10.47

 

SERVICES AGREEMENT

 

This Services Agreement (the “Agreement”) is made and entered into as of
December 1, 2004 (the “Effective Date”) by and among Kan Am Grundbesitz GmbH, a
German company (“Kan Am Grundbesitz”), Kan Am Services Limited Partnership, a
Delaware limited partnership (“Kan Am Services,” and collectively with Kan Am
Grundbesitz, “Kan Am”), and The Mills Limited Partnership, a Delaware limited
partnership (“TMLP”).

 

RECITALS:

 

WHEREAS, certain affiliates of Kan Am have invested in partnerships (the “JV
Partnerships”) with TMLP or entities owned or controlled by TMLP or its
predecessors in interest (collectively, the “Mills Entities”), which JV
Partnerships owned and operated, directly or indirectly, “Mills type” shopping
centers and malls and related properties (such affiliates of Kan Am are
collectively referred to hereinafter as the “Kan Am Entities” and individually
as a “Kan Am Entity”);

 

WHEREAS, the Kan Am Entities directly or indirectly contributed their interests
in the JV Partnerships to TMLP in exchange for units of limited partnership in
TMLP (the “TMLP Units”);

 

WHEREAS, certain of such Kan Am Entities have recently dissolved or distributed
TMLP Units to their respective limited partners, most of whom are foreign
persons within the meaning of Section 7701(a)(1) and (4) of the Internal Revenue
Code of 1986, as amended (the “Code”) (the “Kan Am Unitholders”);

 

WHEREAS, as of the date hereof, there are approximately two thousand (2,000) Kan
Am Unitholders and it is anticipated that there will be additional Kan Am
Unitholders, including as a result of the dissolution of, or distribution of
TMLP Units by, Kan Am Entities; and

 

WHEREAS, TMLP desires to have Kan Am, as agent, provide the services described
below to the Kan Am Unitholders for the account of TMLP on the terms and
conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:

 

1.                                      Appointment and Delegation of
Authority. 

 


TMLP HEREBY APPOINTS AND EMPLOYS KAN AM AS TMLP’S AGENT TO PROVIDE THE SERVICES
(AS DEFINED BELOW) FOR THE TERM OF THIS AGREEMENT, BEGINNING AS OF THE EFFECTIVE
DATE.  KAN AM ACCEPTS SAID APPOINTMENT AND AGREES TO PROVIDE SUCH SERVICES
DURING THE TERM OF THIS AGREEMENT IN ACCORDANCE WITH THE TERMS AND CONDITIONS
HEREINAFTER SET FORTH.

 

--------------------------------------------------------------------------------


 

2.                                      Services to be Provided by Kan Am. 

 


SUBJECT TO SATISFACTION BY TMLP OF ITS OBLIGATIONS UNDER SECTION 3, KAN AM SHALL
PROVIDE THE FOLLOWING SERVICES DURING THE TERM OF THIS AGREEMENT (COLLECTIVELY,
THE “SERVICES”):


 


A.                                       REGULAR CASH DISTRIBUTIONS AND FEDERAL
WITHHOLDING.


 


(I)                                     KAN AM SHALL DELIVER TO THE KAN AM
UNITHOLDERS BY CHECK, WIRE TRANSFER OR OTHER METHODS AS MAY BE APPROVED BY TMLP,
QUARTERLY DISTRIBUTIONS, NET OF AMOUNTS OF FEDERAL, STATE AND LOCAL WITHHOLDING
TAXES WITHHELD BY TMLP, PAYABLE BY TMLP TO THE KAN AM UNITHOLDERS ON THE LATER
TO OCCUR OF (A) TWO (2) BUSINESS DAYS AFTER THE CASH PAYMENT CERTIFICATE
REFERENCED IN SECTION 3(A) SHALL HAVE BEEN DELIVERED BY TMLP TO KAN AM AND
(B) DELIVERY BY TMLP TO KAN AM OF IMMEDIATELY AVAILABLE FUNDS IN AN AMOUNT
SUFFICIENT TO MAKE SUCH DISTRIBUTIONS.


 


(II)                                  KAN AM SHALL COOPERATE WITH AND PROVIDE
ASSISTANCE TO TMLP IN CONNECTION WITH TMLP’S EFFORTS TO ESTIMATE THE AMOUNTS (IN
THE AGGREGATE AND WITH RESPECT TO EACH INDIVIDUAL KAN AM UNITHOLDER) REQUIRED TO
BE WITHHELD FROM EACH CASH DISTRIBUTION PURSUANT TO SECTIONS 1445 AND/OR 1446 OF
THE CODE AND STATE AND LOCAL TAXES, PROVIDED, HOWEVER, THAT TMLP’S DETERMINATION
OF THE AMOUNTS TO BE WITHHELD SHALL BE FINAL.


 


(III)                               TMLP ACKNOWLEDGES THAT KAN AM, FOR ITS OWN
ACCOUNT AND SOLELY AT ITS RISK, MAY, FROM TIME TO TIME, AGGREGATE DISTRIBUTIONS
MADE IN RESPECT OF THE TMLP UNITS WITH OTHER PAYMENTS DUE AND OWING BY THE KAN
AM ENTITIES (THE “KAN AM DISTRIBUTIONS”) TO THE KAN AM UNITHOLDERS, PROVIDED,
HOWEVER, THAT AT THE TIME OF SUCH KAN AM DISTRIBUTIONS (A) KAN AM PROVIDES EACH
KAN AM UNITHOLDER WITH A REASONABLY DETAILED WRITTEN BREAKDOWN OF THE COMPONENTS
OF EACH AGGREGATED PAYMENT AND (B) KAN AM SHALL BE DEEMED TO HAVE MADE A
REPRESENTATION TO TMLP THAT, WHEN KAN AM DOES SO, IT IS ACTING FOR ITS OWN
ACCOUNT AND NOT AS AN AGENT OF TMLP AND THAT TMLP SHALL HAVE NO LIABILITY
WHATSOEVER WITH RESPECT TO THE KAN AM DISTRIBUTIONS.  KAN AM SHALL NOTIFY THE
KAN AM UNITHOLDERS THAT IT HAS AND WILL CONTINUE TO MAKE AGGREGATE DISTRIBUTIONS
AS DESCRIBED ABOVE, AND SHALL GIVE THE KAN AM UNITHOLDERS THE RIGHT TO REQUIRE
THAT KAN AM MAKE SUCH DISTRIBUTIONS PURSUANT TO SEPARATE CHECKS.


 


(IV)                              WITHIN THIRTY (30) DAYS FOLLOWING A WRITTEN
REQUEST FROM TMLP,  KAN AM SHALL PROVIDE TMLP WITH REASONABLY DETAILED BACKUP
INFORMATION, INCLUDING, WITHOUT LIMITATION, CHECK REGISTERS AND COPIES OF
CHECKS, WITH RESPECT TO THE MOST RECENT CASH DISTRIBUTIONS PAID BY KAN AM TO THE
KAN AM UNITHOLDERS, TOGETHER WITH SUCH OTHER RELATED INFORMATION AS MAY BE
REQUESTED BY TMLP.  KAN AM SHALL MAINTAIN AND RECONCILE ACCUMULATED UNCASHED
CHECKS AND THE AMOUNTS OF THOSE CHECKS THAT ARE ATTRIBUTABLE TO TMLP’S CASH
DISTRIBUTIONS (IF TMLP’S CASH DISTRIBUTIONS ARE AGGREGATED WITH THE KAN AM
DISTRIBUTIONS) AND SHALL PROVIDE A SUMMARY OF UNCASHED CHECKS TO TMLP ON A
QUARTERLY BASIS.  IF ANY CHECK REMAINS OUTSTANDING AND UNCASHED ON OR AFTER THE
90TH DAY FOLLOWING THE DATE OF ITS ISSUANCE, KAN AM WILL USE REASONABLE EFFORTS
TO DELIVER A LETTER TO THE PAYEE OF SUCH CHECK INDICATING THAT THE CHECK HAS NOT
BEEN CASHED AND THAT THE CHECK WILL EXPIRE ON THE 180TH DAY FOLLOWING ITS
ISSUANCE, AND REQUESTING THAT THE PAYEE DEPOSIT THE CHECK PRIOR THE EXPIRATION
OF THE 180-DAY PERIOD.  IF ANY CHECK REMAINS OUTSTANDING AND UNCASHED AFTER THE
180TH DAY FOLLOWING THE DATE OF THE APPLICABLE CHECK, KAN AM SHALL RETURN

 

2

--------------------------------------------------------------------------------


 


THE SUMS IN RESPECT OF SUCH TMLP’S CASH DISTRIBUTIONS INCLUDED IN SUCH UNCASHED
CHECK (LESS THE FULL AMOUNT OF ANY ASSOCIATED STOP PAYMENT FEE ACTUALLY INCURRED
BY KAN AM OR ONE-HALF THE AMOUNT OF ANY ASSOCIATED STOP PAYMENT FEE ACTUALLY
INCURRED BY KAN AM IN THE EVENT SUCH CHECK INCLUDES KAN AM DISTRIBUTIONS) TO
TMLP AND ONCE RETURNED, KAN AM WILL NOT HAVE ANY FURTHER OBLIGATION TO
DISTRIBUTE SUCH AMOUNT TO THE KAN AM UNITHOLDER THAT FAILED TO CASH THE CHECK.
TO THE EXTENT THAT ANY CHECK ISSUED IN PAYMENT OF DISTRIBUTIONS IS LESS THAN THE
ASSOCIATED STOP PAYMENT FEE, KAN AM SHALL CONSULT TMLP PRIOR TO ISSUING THE STOP
PAYMENT ORDER.  NOTWITHSTANDING THE FOREGOING, IF THE PAYEE OF ANY UNCASHED
CHECK SUBSEQUENTLY REQUESTS PAYMENT OF THE DISTRIBUTION AMOUNT REPRESENTED BY
SUCH CHECK AND TMLP SATISFIES ITS OBLIGATIONS UNDER SECTION 3(A), KAN AM SHALL
PERFORM ITS OBLIGATIONS ANEW UNDER THIS SECTION 2.


 


B.                                      SCHEDULE K-1.  WITHIN FIFTEEN (15) DAYS
AFTER KAN AM RECEIVES THE FEDERAL AND STATE SCHEDULE K-1 REFERENCED IN
SECTION 3(B), KAN AM SHALL DELIVER THE SCHEDULE K-1 TO EACH KAN AM UNITHOLDER
(OR SUCH KAN AM UNITHOLDER’S DESIGNATED U.S. TAX PREPARER) THE SCHEDULE K-1.


 


C.                                       REPORTS AND OTHER INFORMATION.  IF
REQUESTED BY TMLP FROM TIME TO TIME, KAN AM SHALL CAUSE TO BE DELIVERED TO EACH
OF THE KAN AM UNITHOLDERS COPIES OF THE ANNUAL REPORT TO THE STOCKHOLDERS OF THE
MILLS CORPORATION, THE GENERAL PARTNER OF TMLP (“TMC”), ANNUAL REPORTS ON
FORM 10-K OF TMC OR TMLP, QUARTERLY REPORTS ON FORM 10-Q OF TMC OR TMLP, OR SUCH
OTHER REPORTS OR COMMUNICATIONS AS MAY BE PREPARED BY EITHER TMC OR TMLP WITHIN
TEN (10) BUSINESS DAYS AFTER THE SAME HAVE BEEN DELIVERED BY TMLP TO KAN AM.


 


D.                                      OTHER FEDERAL TAX FILINGS.


 


(I)                                     IN CONNECTION WITH ANY REDEMPTIONS
EFFECTED BY KAN AM UNITHOLDERS, KAN AM SHALL COOPERATE WITH AND ASSIST TMLP IN
CONNECTION WITH THE PREPARATION OF IRS FORMS 8288 AND 8288-A.


 


(II)                                  TO THE EXTENT TIMELY PROVIDED BY TMLP, KAN
AM SHALL FORWARD TO THE KAN AM UNITHOLDERS, TOGETHER WITH FEDERAL AND STATE
SCHEDULE K-1’S, COPIES OF ALL IRS FORMS 8804, 8805 AND 8813 PREPARED BY OR ON
BEHALF OF TMLP WITH RESPECT TO EACH KAN AM UNITHOLDER.


 


(III)                               WITHIN THIRTY (30) DAYS AFTER THE END OF
EACH EXPIRATION DATE, KAN AM SHALL PROVIDE TMLP WITH AN UPDATED LIST OF THOSE
TMLP UNITS THAT ARE HELD JOINTLY FOR LEGAL PURPOSES.  IN EACH CASE, SUCH UPDATED
LIST SHALL INDICATE HOW THE OWNERSHIP OF THE JOINTLY HELD TMLP UNITS ARE TO BE
TREATED FOR TAX PURPOSES.


 


E.                                       REDEMPTIONS OF TMLP UNITS.  SUBJECT TO
SECTION 8(B) OF THIS AGREEMENT, KAN AM SHALL COOPERATE WITH AND PROVIDE
ASSISTANCE TO TMLP IN CONNECTION WITH THE REDEMPTION FROM TIME TO TIME OF TMLP
UNITS HELD BY THE KAN AM UNITHOLDERS FOR, AT THE OPTION OF TMC (IN THE EVENT TMC
HAS ASSUMED THE REDEMPTION OBLIGATION ON BEHALF OF TMLP), SHARES OF TMC’S COMMON
STOCK OR CASH AND SHALL, UPON REQUEST OF TMLP, FORWARD TO THE KAN AM UNITHOLDERS
SUCH DOCUMENTS AS ARE REASONABLY NECESSARY, APPROPRIATE OR DESIRABLE IN
CONNECTION WITH ANY SUCH REDEMPTIONS.  IN FURTHERANCE OF THE FOREGOING, KAN AM
SHALL, AMONG OTHER THINGS, (I) CAUSE

 

3

--------------------------------------------------------------------------------


 


ALL ORIGINAL REDEMPTION NOTICES AND REQUESTS AND OTHER NECESSARY DOCUMENTATION
TO BE SENT TO ITS OFFICES IN GERMANY (THE ”OFFICE”), (II) CAUSE THE OFFICE TO
PROCESS SUCH REDEMPTION NOTICES AND REQUESTS, LISTING THE NUMBER OF UNITS HELD
BY EACH REDEEMING KAN AM UNITHOLDER AND THE NUMBER OF UNITS BEING SO REDEEMED BY
SUCH UNITHOLDER, (III) ASSIST TMLP IN VERIFYING THE IDENTITY OF EACH KAN AM
UNITHOLDER REQUESTING THE REDEMPTION, (IV) ASSIST TMLP IN DETERMINING AMOUNTS
REQUIRED TO BE WITHHELD UNDER SECTIONS 1445 AND/OR 1446 OF THE CODE WITH RESPECT
TO EACH REDEMPTION, AND (V) FACILITATE PAYMENTS, IF ANY, BY KAN AM UNITHOLDERS
TO TMLP IN CONNECTION WITH ANY REDEMPTION.  THE ORIGINAL REDEMPTION NOTICES,
SUPPORTING DOCUMENTATION AND MATERIALS PREPARED BY KAN AM PURSUANT TO THE
REDEMPTIONS SHALL BE DELIVERED BY KAN AM TO TMLP PROMPTLY BUT IN NO EVENT LATER
THAN THE DAY ON WHICH THE REDEMPTION PERIOD IS SET TO EXPIRE (WHICH, UNLESS
OTHERWISE MODIFIED IN WRITING BY TMC, SHALL BE THE 30TH DAY FOLLOWING THE FILING
OF A QUARTERLY REPORT ON FORM 10-Q OR ANNUAL REPORT ON FORM 10-K BY TMC OR BY
TMLP IF TMLP FILES SUCH REPORTS WITH THE SEC, OR IF SUCH 30 TH DAY IS NOT A
BUSINESS DAY, THE NEXT BUSINESS DAY FOLLOWING THE EXPIRATION OF SUCH 30-DAY
PERIOD) (THE “EXPIRATION DATE”).  IF THE ORIGINAL REDEMPTION NOTICES AND THE
SUPPORTING DOCUMENTATION ARE NOT RECEIVED BY TMLP BY THE EXPIRATION DATE, THE
REDEMPTIONS SHALL NOT BE DEEMED EFFECTIVE FOR SUCH REDEMPTION PERIOD.


 


F.                                         TRANSFERS OF TMLP UNITS.


 


(I)                                     GENERAL.  KAN AM SHALL COOPERATE WITH
AND PROVIDE ASSISTANCE TO TMLP IN CONNECTION WITH ANY TRANSFER OF TMLP UNITS BY
KAN AM UNITHOLDERS IN ACCORDANCE WITH THE TERMS OF THE TMLP PARTNERSHIP
AGREEMENT.


 

(ii)                                  Transfers Upon Death.  At such time as Kan
Am becomes aware of the death of a Kan Am Unitholder, Kan Am shall request a
copy of the death certificate of the deceased Kan Am Unitholder and shall
deliver a copy of such death certificate to TMLP promptly following receipt. 
Kan Am shall use reasonable efforts thereafter to obtain a copy of the
certificate of inheritance following the settlement of the deceased unitholder’s
estate, and shall deliver a copy of such certificate to TMLP promptly following
receipt.  Once Kan Am has reviewed the foregoing death certificate and
certificate of inheritance, Kan Am shall send to TMLP a certificate
(the ”Transfer Certificate”) stating, among other things, that (A) to its
knowledge, it has received all necessary documentation supporting the transfer
submitted on behalf of the deceased unitholder, (B) it has reviewed all such
documentation, and (C) to its knowledge, such proposed transfer is consistent
with the local law.  Each of TMLP and Kan Am understands and acknowledges that
no transfers of TMLP Units that result from the death of a Kan Am Unitholder
will be recorded on TMLP’s books and records until TMLP has received the
Transfer Certificate from Kan Am.  For federal income tax purposes, TMLP shall
not be obligated to treat the death as occurring any earlier than in the year in
which it was notified by Kan Am.

 


G.                                      GENERAL MATTERS.  IN ADDITION, KAN AM
SHALL PROVIDE THE FOLLOWING SERVICES:


 


(I)                                     COMMUNICATING WITH THE KAN AM
UNITHOLDERS FOR SUCH PURPOSES AS TMLP MAY REASONABLY DETERMINE INCLUDING,
WITHOUT LIMITATION, FOR OBTAINING THE CONSENT OF THE KAN AM UNITHOLDERS AS
PROVIDED IN THE TMLP PARTNERSHIP AGREEMENT;

 

4

--------------------------------------------------------------------------------


 

(ii)                                  Researching and responding to all written
Kan Am Unitholder inquiries; and

 

(iii)                               Reconciling paid and outstanding cash
payments.

 

3.                                      Responsibilities of TMLP.

 

In order to facilitate the provision by Kan Am of the Services, TMLP shall have
the following obligations under this Agreement:

 


A.                                       CASH DISTRIBUTIONS AND FEDERAL
WITHHOLDING.  IN CONNECTION WITH EACH CASH DISTRIBUTION TO BE MADE TO THE KAN AM
UNITHOLDERS:


 


(I)                                     NOT LATER THAN TWO (2) BUSINESS DAYS
PRIOR TO THE PAYMENT DATE OF SUCH CASH DISTRIBUTION, TMLP SHALL FURNISH TO KAN
AM A CERTIFICATE (A “CASH PAYMENT CERTIFICATE”) SETTING FORTH:


 

(A)                              THE DATE OF THE DECLARATION OF SUCH CASH
DISTRIBUTION;

 

(B)                                THE RECORD DATE AS OF WHICH KAN AM
UNITHOLDERS ARE ENTITLED TO PAYMENT;

 

(C)                                THE PAYMENT DATE ON WHICH THE CASH
DISTRIBUTION IS TO BE PAID;

 

(D)                               THE AGGREGATE AMOUNT OF THE CASH DISTRIBUTION;

 

(E)                                 THE GROSS AMOUNT PER TMLP UNIT OF SUCH CASH
DISTRIBUTION THAT THE KAN AM UNITHOLDERS ARE ENTITLED TO RECEIVE;

 

(F)                                 TMLP’S ESTIMATE OF THE AGGREGATE AMOUNT
REQUIRED TO BE WITHHELD FROM THE CASH DISTRIBUTIONS DUE TO THE KAN AM
UNITHOLDERS PURSUANT TO SECTIONS 1445 AND/OR 1446 OF THE CODE; AND

 

(G)                                THE NET AMOUNT (IN THE AGGREGATE AND PER TMLP
UNIT) OF SUCH CASH DISTRIBUTION, AFTER WITHHOLDING, THAT THE KAN AM UNITHOLDERS
ARE ENTITLED TO RECEIVE.

 


(II)                                  ON OR PRIOR TO THE PAYMENT DATE SPECIFIED
IN THE CASH PAYMENT CERTIFICATE, TMLP SHALL WIRE TRANSFER TO AN ACCOUNT
DESIGNATED BY KAN AM AN AMOUNT OF CASH SUFFICIENT FOR KAN AM TO MAKE THE NET
PAYMENT SPECIFIED IN THE CASH PAYMENT CERTIFICATE TO THE KAN AM UNITHOLDERS OF
RECORD AS OF THE APPLICABLE RECORD DATE FOR SUCH PAYMENT DATE.  KAN AM SHALL NOT
BE LIABLE FOR ANY IMPROPER PAYMENT MADE IN ACCORDANCE WITH THE CASH PAYMENT
CERTIFICATE.


 


(III)                               TMLP HEREBY AUTHORIZES KAN AM TO STOP
PAYMENT OF CHECKS ISSUED BY KAN AM IN PAYMENT OF DISTRIBUTIONS, BUT NOT
PRESENTED FOR PAYMENT, WHEN THE PAYEES THEREOF ALLEGE EITHER THAT THEY HAVE NOT
RECEIVED THE CHECKS OR THAT SUCH CHECKS HAVE BEEN

 

5

--------------------------------------------------------------------------------


 


MISLAID, LOST, STOLEN, DESTROYED OR, THROUGH NO FAULT OF THEIRS, ARE OTHERWISE
BEYOND THEIR CONTROL AND CANNOT BE PRODUCED BY THEM FOR PRESENTATION AND
COLLECTION, AND KAN AM SHALL ISSUE AND DELIVER DUPLICATE CHECKS IN REPLACEMENT
THEREOF (LESS THE AMOUNT OF ANY ASSOCIATED STOP PAYMENT FEE ACTUALLY INCURRED BY
KAN AM, IF KAN AM DETERMINES IN ITS REASONABLE JUDGMENT THAT THE PAYEE SHOULD BE
RESPONSIBLE FOR SUCH FEE).  ANY ASSOCIATED STOP PAYMENT FEE NOT PAID BY THE
PAYEE SHALL BE BORNE BY KAN AM AND/OR TMLP AS DETERMINED BY SUCH PARTIES IN
LIGHT OF THE CIRCUMSTANCES.  TO THE EXTENT THAT ANY CHECK ISSUED IN PAYMENT OF
DISTRIBUTIONS IS LESS THAN THE ASSOCIATED STOP PAYMENT FEE, KAN AM SHALL CONSULT
TMLP PRIOR TO ISSUING THE STOP PAYMENT ORDER.


 


(IV)                              WITH KAN AM’S ASSISTANCE, TMLP SHALL ESTIMATE
THE AGGREGATE AMOUNT REQUIRED TO BE WITHHELD FROM THE CASH DISTRIBUTIONS DUE TO
THE KAN AM UNITHOLDERS PURSUANT TO SECTIONS 1445 AND/OR 1446 OF THE CODE, AND
SHALL REMIT SUCH WITHHOLDING AMOUNTS TO THE UNITED STATES TREASURY IN ACCORDANCE
WITH APPLICABLE LAW.


 


(V)                                 WITHIN FIFTEEN (15) DAYS OR A REASONABLE
TIME AFTER TMLP FILES ITS ANNUAL TAX RETURNS WITH THE UNITED STATES INTERNAL
REVENUE SERVICE (“IRS”) (INCLUDING ANY RETURNS REQUIRED TO BE FILED WITH RESPECT
TO WITHHOLDING AMOUNTS), TMLP SHALL DELIVER TO KAN AM A CERTIFICATE CONTAINING A
SCHEDULE THAT RECONCILES THE AGGREGATE AMOUNT WITHHELD FROM THE KAN AM
UNITHOLDERS AND REMITTED TO THE UNITED STATES TREASURY DURING THE APPLICABLE TAX
YEAR (THE ”QUARTERLY PAYMENTS”) WITH THE ACTUAL AMOUNTS DUE AND OWING FOR SUCH
TAX YEAR AS SET FORTH IN TMLP’S TAX RETURNS (THE “WITHHOLDING OBLIGATION”).   TO
THE EXTENT THAT THE WITHHOLDING OBLIGATION EXCEEDS THE QUARTERLY PAYMENTS, TMLP
SHALL BE SOLELY LIABLE FOR MAKING ANY ADDITIONAL PAYMENTS TO THE UNITED STATES
TREASURY AS MAY BE NECESSARY TO CAUSE THE FULL WITHHOLDING OBLIGATION TO BE
PAID, PROVIDED, THAT, TMLP SHALL BE ENTITLED TO RECOUP SUCH AMOUNTS FROM THE
APPROPRIATE KAN AM UNITHOLDER BY WITHHOLDING SUCH ADDITIONAL AMOUNT FROM HIS OR
HER FUTURE DISTRIBUTIONS OR UPON REDEMPTION.  TO THE EXTENT THAT THE QUARTERLY
PAYMENTS EXCEED THE WITHHOLDING OBLIGATION, TMLP SHALL SEND SUCH EXCESS AMOUNTS
TO KAN AM AND KAN AM SHALL CAUSE THE KAN AM UNITHOLDERS TO RECEIVE THEIR
RESPECTIVE SHARES OF SUCH REFUNDS.


 


B.                                      SCHEDULE K-1.  WITHIN ONE HUNDRED FIFTY
(150) DAYS OR A REASONABLE TIME FOLLOWING THE END OF EACH CALENDAR YEAR, TMLP
SHALL CAUSE TO BE DELIVERED TO KAN AM WITH RESPECT TO EACH KAN AM UNITHOLDER ALL
DATA AND INFORMATION INCLUDED AS PART OF SUCH KAN AM UNITHOLDER’S SCHEDULE K-1
WITH RESPECT TO SUCH CALENDAR YEAR.  SUCH INFORMATION SHALL BE DELIVERED IN
ELECTRONIC FORM, SHALL BE EMBEDDED IN A MICROSOFT EXCEL SPREADSHEET IN A FORMAT
REASONABLY ACCEPTABLE TO KAN AM AND SHALL AGGREGATE SUCH INFORMATION WITH
RESPECT TO EACH KAN AM UNITHOLDER GROUP.  FOR THE PURPOSES OF THIS AGREEMENT,
“KAN AM UNITHOLDER GROUP” SHALL MEAN, WITH RESPECT TO EACH KAN AM ENTITY, THE
GROUP OF KAN AM UNITHOLDERS (AND  THEIR SUCCESSORS AND ASSIGNS) THAT RECEIVED
TMLP UNITS PURSUANT TO ONE OR MORE DISTRIBUTIONS OF THE TMLP UNITS OWNED BY SUCH
KAN AM ENTITY.


 


C.                                       OTHER INFORMATION.  FROM TIME TO TIME,
TMLP SHALL CAUSE TO BE DELIVERED TO KAN AM SUCH INFORMATION AND MATERIALS THAT
TMLP DESIRES TO BE DISTRIBUTED TO THE KAN AM UNITHOLDERS AND KAN AM SHALL
COOPERATE TO DELIVER OR CAUSE TO BE DELIVERED SUCH MATERIALS TO THE KAN AM
UNITHOLDERS PROMPTLY AFTER RECEIPT FROM TMLP.  IF TMLP REQUESTS PURSUANT TO THIS
SECTION OR SECTION 2(G)(I) THAT KAN AM DELIVER ADDITIONAL COMMUNICATIONS FROM
TMLP TO THE

 

6

--------------------------------------------------------------------------------


 


KAN AM UNITHOLDERS, TMLP SHALL DELIVER SUFFICIENT COPIES OF ALL SUCH
COMMUNICATIONS TO KAN AM IN ACCORDANCE WITH INSTRUCTIONS PROVIDED TO TMLP BY KAN
AM.  TMLP SHALL BE SOLELY RESPONSIBLE FOR THE CONTENTS OF ALL FINANCIAL REPORTS
DELIVERED TO KAN AM FOR DISTRIBUTION TO THE KAN AM UNITHOLDERS RELATING TO TMLP.


 


D.                                      OTHER FEDERAL TAX FILINGS.


 


(I)                                     WITHIN ONE HUNDRED FIFTY (150) DAYS OR A
REASONABLE TIME AFTER THE END OF EACH CALENDAR YEAR, TMLP SHALL PREPARE AND
DELIVER TO KAN AM ALL REQUIRED IRS FORMS 8804, 8805 AND 8813 WITH RESPECT TO THE
KAN AM UNITHOLDERS.  TMLP SHALL CAUSE THE SAME TO BE FILED WITH THE IRS, AND
SHALL CAUSE COPIES OF THE SAME TO BE DELIVERED TO KAN AM.


 


(II)                                  IN CONNECTION WITH ANY REDEMPTIONS
EFFECTED BY THE KAN AM UNITHOLDERS, TMLP SHALL CAUSE TO BE FILED TIMELY WITH THE
IRS ALL RETURNS AND OTHER FILINGS REQUIRED BY LAW TO BE FILED BY TMLP PURSUANT
TO SECTION 1445 OF THE CODE, INCLUDING WITHOUT LIMITATION IRS FORM 8288 AND IRS
FORM 8288-A.  TMLP SHALL CAUSE COPIES OF ALL SUCH FILINGS TO BE DELIVERED TO KAN
AM WITHIN FIFTEEN (15) DAYS AFTER SUCH FILINGS HAVE BEEN MADE WITH THE IRS.


 


E.                                       DELIVERY OF DOCUMENTS AND MONIES.  ALL
DOCUMENTS, DATA AND MONIES REQUIRED TO BE DELIVERED BY TMLP TO KAN AM UNDER THIS
AGREEMENT SHALL BE DELIVERED IN ACCORDANCE WITH THE INSTRUCTIONS ATTACHED HERETO
AS EXHIBIT A, PROVIDED, THAT, KAN AM SHALL HAVE THE RIGHT UPON NOTICE TO TMLP TO
MODIFY SUCH INSTRUCTIONS AT ANY TIME AND FROM TIME TO TIME.


 

4.                                      Standards for Performance; Agents.

 


A.                                       STANDARD OF CARE.  KAN AM SHALL AT ALL
TIMES ACT IN GOOD FAITH AND AGREES TO USE ALL COMMERCIALLY REASONABLE EFFORTS
WITHIN REASONABLE TIME LIMITS TO ENSURE THAT ALL SERVICES PERFORMED UNDER THIS
AGREEMENT ARE ACCURATE AND ARE PERFORMED IN A MANNER THAT IS CONSISTENT WITH THE
STANDARDS OF PROFESSIONAL PROVIDERS OF SIMILAR SERVICES IN THE UNITED STATES,
BUT SHALL HAVE NO LIABILITY FOR ITS FAILURE OR INABILITY TO DO SO EXCEPT AS A
RESULT OF ITS OWN OR ITS EMPLOYEES’ GROSS NEGLIGENCE, BAD FAITH, WILLFUL
MISCONDUCT OR SIMILAR ACTS OR OMISSIONS OF ACTS.  THE SERVICES MAY BE PERFORMED
SOLELY BY KAN AM SERVICES, SOLELY BY KAN AM GRUNDBESITZ OR COLLABORATIVELY BY
KAN AM SERVICES AND KAN AM GRUNDBESITZ, AND EACH OF KAN AM SERVICES AND KAN AM
GRUNDBESITZ MAY DELEGATE ITS RIGHTS AND OBLIGATIONS TO THE OTHER WITHOUT THE
CONSENT OF OR PRIOR NOTICE TO TMLP, PROVIDED THAT KAN AM SHALL PROVIDE TMLP WITH
TIMELY NOTICE OF SUCH DELEGATION FOR PURPOSES OF DETERMINING TO WHICH OF THE KAN
AM ENTITIES TMLP IS REQUIRED TO PROVIDE PAYMENTS AND NOTICES PURSUANT TO THIS
AGREEMENT.


 


B.                                      AGENTS AND ATTORNEYS-IN-FACT.  KAN AM
MAY EMPLOY AGENTS OR ATTORNEYS-IN-FACT WITH THE PRIOR WRITTEN AUTHORIZATION OF
TMLP TO ASSIST IT IN PERFORMING THE SERVICES.  UPON THE REQUEST OF TMLP, KAN AM
SHALL PROVIDE TMLP WITH EVIDENCE OF THE FINANCIAL VIABILITY OF ANY SUCH AGENTS
OR ATTORNEY’S-IN-FACT.

 

7

--------------------------------------------------------------------------------


 

5.                                      Compensation.

 


A.                                       FEES.


 


(I)                                     COMMENCING JANUARY 1, 2004, KAN AM SHALL
BE ENTITLED TO RECEIVE FOR ITS SERVICES HEREUNDER A QUARTERLY FEE (THE “FEE”) IN
ACCORDANCE WITH THE FOLLOWING SCHEDULE:

 

Quarterly Fee

 

Number of Kan Am Unitholders**
of Record as of the first day of the calendar quarter

 

 

 

 

 

$

25,000

 

more than 2,000

 

 

 

 

 

$

22,500

 

1,800 to 2,000

 

 

 

 

 

$

20,000

 

1,600 to 1,799

 

 

 

 

 

$

17,500

 

1,400 to 1,599

 

 

 

 

 

$

15,000

 

fewer than 1,400

 

 

--------------------------------------------------------------------------------


**FOR PURPOSES OF DETERMINING THE AMOUNT OF THE FEE UNDER THIS SECTION 5, JOINT
UNITHOLDERS SHALL BE COUNTED AS A SINGLE UNITHOLDER


 

The Fee shall be paid within thirty (30) days after the end of each calendar
quarter, except that the Fee for the first, second and third quarters of 2004
shall be payable within forty (45) days after the date of this Agreement.

 


(II)                                  TMLP AND KAN AM ACKNOWLEDGE AND AGREE THAT
KAN AM HAS PROVIDED SERVICES DURING 2003 FOR WHICH IT HAS NOT BEEN COMPENSATED. 
IN FULL SATISFACTION OF A PAYMENT FOR SUCH SERVICES RENDERED, TMLP SHALL PAY TO
KAN AM, WITHIN FORTY (45) DAYS AFTER THE DATE OF THIS AGREEMENT, THE SUM OF
$100,000, PLUS OUT-OF-POCKET EXPENSES INCURRED BY KAN AM IN CONNECTION WITH
PERFORMING ITS OBLIGATIONS HEREUNDER IN AN AMOUNT MUTUALLY AGREED BY TMLP AND
KAN AM.

 


B.                                      NUMBER AND IDENTITY OF KAN AM
UNITHOLDERS.


 


(I)                                     KAN AM HAS HERETOFORE DELIVERED TO TMLP
A CURRENT LIST OF THE NAMES AND TAXPAYER IDENTIFICATION NUMBERS (WHERE KNOWN) OF
THE KAN AM UNITHOLDERS AS OF THE DATE OF THIS AGREEMENT.  KAN AM SHALL DELIVER
TO TMLP AN UPDATED LIST OF KAN AM UNITHOLDERS WITHIN THIRTY (30) DAYS AFTER EACH
EXPIRATION DATE.  KAN AM AND TMLP SHALL EXCHANGE INFORMATION AND DOCUMENTATION
REGARDING THE NUMBER AND IDENTITY OF KAN AM UNITHOLDERS TO THE EXTENT NECESSARY
TO MAINTAIN AN ACCURATE LIST OF SUCH KAN AM UNITHOLDERS.  SO LONG AS EACH OF KAN
AM SERVICES AND KAN AM GRUNDBESITZ IS AN ACCEPTANCE AGENT FOR THE IRS, IT SHALL,
TO THE EXTENT REASONABLY NECESSARY, ASSIST KAN AM UNITHOLDERS IN APPLYING FOR
TAXPAYER IDENTIFICATION NUMBERS.

 

8

--------------------------------------------------------------------------------


 


(II)                                  SUBJECT TO THE PROVISIONS OF SECTION 8,
THIS AGREEMENT SHALL BE DEEMED TERMINATED WITH RESPECT TO A KAN AM UNITHOLDER
FOR PURPOSES OF DETERMINING THE NUMBER OF KAN AM UNITHOLDERS AS TO WHICH THE
QUARTERLY FEE IS PAYABLE, AND AS TO WHICH THE SERVICES ARE TO BE PROVIDED
HEREUNDER, AS OF THE DATE ON WHICH (A) ALL OF THE TMLP UNITS HELD BY SUCH KAN AM
UNITHOLDER HAVE BEEN REDEEMED OR TRANSFERRED AND (B) A UNITED STATES FEDERAL TAX
RETURN HAS BEEN FILED WITH RESPECT TO THE YEAR IN WHICH SUCH REDEMPTION OR
TRANSFER OCCURRED.


 


C.                                       CERTAIN EXPENSES.  KAN AM SHALL BE
ENTITLED TO REIMBURSEMENT FROM TMLP FOR THE REASONABLE OUT-OF-POCKET COSTS
INCURRED BY KAN AM IN CONNECTION WITH THE PERFORMANCE BY KAN AM OF THE SERVICES
RENDERED HEREUNDER, INCLUDING WITHOUT LIMITATION, COSTS OF MAINTAINING BANK
ACCOUNTS AND RETAINING AGENTS OR ATTORNEYS-IN-FACT AS PERMITTED UNDER
SECTION 4(B).  SUCH EXPENSES SHALL BE REIMBURSED BY TMLP WITHIN THIRTY (30) DAYS
OF RECEIPT BY TMLP OF AN INVOICE DETAILING SUCH COSTS INCURRED; PROVIDED,
HOWEVER, THAT KAN AM SHALL NOT BE ENTITLED TO INVOICE TMLP MORE THAN ONCE EACH
CALENDAR QUARTER.


 


D.                                      KAN AM ACKNOWLEDGES AND AGREES THAT IT
SHALL NOT CHARGE THE KAN AM UNITHOLDERS ANY FEES OR SEEK OR RECEIVE ANY
REIMBURSEMENT FROM THE KAN AM UNITHOLDERS FOR ANY OF THE SERVICES PROVIDED OR
RELATED TO THIS AGREEMENT.


 

6.                                      Status of the Parties.  It is expressly
understood and agreed that Kan Am shall act as an independent contractor and
agent of TMLP in the performance of this Agreement.  No provision hereof shall
be deemed or construed to create a partnership or a joint venture between Kan Am
and TMLP.

 

7.                                      Term and Termination of this Agreement.

 


A.                                       TERM.  THE INITIAL TERM (“INITIAL
TERM”) OF THIS AGREEMENT SHALL COMMENCE WITH THE EFFECTIVE DATE AND, UNLESS
SOONER TERMINATED AS HEREIN PROVIDED, SHALL CONTINUE FOR A PERIOD OF TWO
(2) YEARS, AND SHALL AUTOMATICALLY RENEW FOR ONE (1) YEAR SUCCESSIVE PERIODS
(EACH, A “RENEWAL TERM”) FOLLOWING THE EXPIRATION OF THE INITIAL TERM AND EACH
RENEWAL TERM.  EITHER PARTY SHALL HAVE THE RIGHT TO TERMINATE THIS AGREEMENT
EFFECTIVE ON THE LAST DAY OF THE INITIAL TERM OR ANY RENEWAL TERM BY WRITTEN
NOTICE TO THE OTHER PARTY NOT LESS THAN NINETY (90) DAYS PRIOR TO THE EXPIRATION
OF THE INITIAL TERM OR SUCH RENEWAL TERM, AS APPLICABLE.


 


B.                                      TERMINATION BY TMLP.  THIS AGREEMENT MAY
BE TERMINATED FOR CAUSE BY TMLP IN THE EVENT OF BREACH BY KAN AM OF ITS
OBLIGATION UNDER THIS AGREEMENT, WHICH BREACH IS NOT CURED WITHIN THIRTY DAYS
AFTER NOTICE BY TMLP.


 


C.                                       TERMINATION BY KAN AM.  THIS AGREEMENT
MAY BE TERMINATED FOR CAUSE BY KAN AM IN THE EVENT:


 

(i)                                     that Kan Am fails to receive payment of
any amount due to Kan Am hereunder, and such failure continues for a period of
ten (10) days after Kan Am’s written notice thereof to TMLP; and

 

9

--------------------------------------------------------------------------------


 

(ii)                                  of breach by TMLP of its obligation under
this Agreement, which breach is not cured within thirty days after notice by Kan
Am.

 


D.                                      SURVIVAL.  NO TERMINATION OF THIS
AGREEMENT SHALL AFFECT ANY OBLIGATION OWING BY ANY PARTY HERETO WHICH ACCRUED
PRIOR TO THE EFFECTIVE DATE OF SUCH TERMINATION.  THE PROVISIONS AND TERMS OF
SECTIONS 8, 9 AND 13 SHALL SURVIVE THE EXPIRATION OR TERMINATION OF THIS
AGREEMENT.


 

8.                                      Confidentiality.

 


A.                                       COVENANT.  KAN AM AGREES THAT IT WILL
NOT, AT ANY TIME DURING THE TERM OF THIS AGREEMENT OR AFTER ITS TERMINATION,
REVEAL, DIVULGE, OR MAKE KNOWN TO ANY PERSON, FIRM, CORPORATION OR OTHER
BUSINESS ORGANIZATION, ANY CUSTOMERS’ LISTS, TRADE SECRETS, COST FIGURES AND
PROJECTIONS, PROFIT FIGURES AND PROJECTIONS, OR ANY OTHER SECRET OR CONFIDENTIAL
INFORMATION WHATSOEVER, USED OR GAINED BY KAN AM DURING PERFORMANCE UNDER THIS
AGREEMENT EXCEPT (I) AS MAY BE REQUIRED BY LAW, REGULATION, JUDICIAL OR
ADMINISTRATIVE PROCESS, OR (II) TO THE EXTENT SUCH INFORMATION (A) SHALL HAVE
OTHERWISE BECOME PUBLICLY AVAILABLE (INCLUDING, WITHOUT LIMITATION, ANY
INFORMATION FILED WITH ANY GOVERNMENTAL AGENCY AND AVAILABLE TO THE PUBLIC)
OTHER THAN AS THE RESULT OF A DISCLOSURE BY KAN AM OR ANY OF ITS PERSONNEL IN
BREACH HEREOF, (B) BECOMES AVAILABLE TO KAN AM ON A NONCONFIDENTIAL BASIS FROM A
SOURCE OTHER THAN TMLP WHICH KAN AM REASONABLY BELIEVES IS NOT PROHIBITED FROM
DISCLOSING SUCH INFORMATION TO KAN AM BY OBLIGATION TO TMLP, (C) IS KNOWN BY KAN
AM PRIOR TO ITS RECEIPT FROM TMLP WITHOUT ANY OBLIGATION OF CONFIDENTIALITY WITH
RESPECT THERETO, OR (D) IS DEVELOPED BY KAN AM INDEPENDENTLY OF ANY DISCLOSURES
MADE BY TMLP TO KAN AM OF SUCH INFORMATION.  KAN AM FURTHER COVENANTS AND AGREES
TO RETAIN ALL SUCH KNOWLEDGE AND INFORMATION ACQUIRED DURING AND AFTER THE TERM
OF THIS AGREEMENT RESPECTING SUCH LISTS, TRADE SECRETS, OR ANY SECRET OR
CONFIDENTIAL INFORMATION WHATSOEVER IN TRUST FOR THE SOLE BENEFIT OF KAN AM AND
ITS SUCCESSORS AND ASSIGNS.


 


B.                                      LIMITATION OF REDEMPTION OF CERTAIN KAN
AM PERSONS.  KAN AM AND TMLP ACKNOWLEDGE THAT, IN CONNECTION WITH THE SERVICES
TO BE PROVIDED BY KAN AM PURSUANT TO THIS AGREEMENT, CERTAIN OFFICERS OR
AFFILIATES OF KAN AM AS SET FORTH ON EXHIBIT B, WHO ARE ALSO KAN AM UNITHOLDERS
(REFERRED TO HEREINAFTER AS THE “KAN AM PERSONS”), MAY ACQUIRE CERTAIN KNOWLEDGE
ABOUT TMLP OR TRANSACTIONS INVOLVING TMLP THAT MAY NOT BE GENERALLY KNOWN TO THE
PUBLIC.  SUCH INFORMATION MAY INCLUDE, WITHOUT LIMITATION, KNOWLEDGE OF PENDING
REDEMPTIONS BY THE KAN AM UNITHOLDERS.  EACH KAN AM PERSON AGREES THAT ANY
REDEMPTION NOTICES SUBMITTED BY SUCH KAN AM PERSON WITH RESPECT TO A PARTICULAR
REDEMPTION PERIOD SHALL BECOME EFFECTIVE ON THE LATER OF (I) THE APPLICABLE
EXPIRATION DATE OR (II) THE DAY ON WHICH THE LAST BATCH OF REDEMPTION NOTICES
FROM THE KAN AM UNITHOLDERS ARE SUBMITTED TO TMLP FOR THE APPLICABLE REDEMPTION
PERIOD (SUCH DATE IS REFERRED TO HEREINAFTER AS THE “KAN AM PERSON PERMITTED
REDEMPTION DATE”), PROVIDED, HOWEVER, THAT IN THE EVENT THAT THE KAN AM PERSON
PERMITTED REDEMPTION DATE WOULD BE AFTER THE COMMENCEMENT OF TMC’S QUARTERLY AND
ANNUAL EARNINGS CALL “BLACKOUT PERIOD” APPLICABLE TO ITS OFFICERS AND DIRECTORS
(THE “EARNINGS CALL BLACKOUT PERIOD”), THE KAN AM PERSON PERMITTED REDEMPTION
DATE SHALL BE THE THIRD BUSINESS DAY PRIOR TO THE APPLICABLE EARNINGS CALL
BLACKOUT PERIOD.  NOTHING IN THIS SECTION OR THIS AGREEMENT SHALL BE CONSTRUED
AS A WAIVER OR EXCEPTION OF THE EARNINGS CALL BLACKOUT PERIOD BY TMC WITH
RESPECT TO THE KAN AM PERSONS.

 

10

--------------------------------------------------------------------------------


 

9.                                      Indemnification.

 


A.                                       TMLP SHALL INDEMNIFY AND HOLD HARMLESS
KAN AM AND ITS DIRECTORS, TRUSTEES, OFFICERS, EMPLOYEES, MEMBERS, MANAGERS,
PARTNERS, AGENTS OR REPRESENTATIVES (THE “KAN AM INDEMNITEES”) FROM AND AGAINST
ANY AND ALL CLAIMS, DEMANDS, LIABILITIES, LOSSES, COSTS OR EXPENSES (INCLUDING
REASONABLE ATTORNEYS’ FEES AND EXPENSES), JUDGMENT, AWARD, AMOUNT PAID IN
SETTLEMENT, FINE, PENALTY AND LIABILITY OF ANY AND EVERY KIND INCURRED BY OR
ASSERTED AGAINST ANY OF THE KAN AM INDEMNITEES, BY REASON OF (I) THE CONTRACTUAL
ARRANGEMENT WITH KAN AM HEREUNDER, (II) THE PERFORMANCE BY KAN AM OF THE
SERVICES, (III) THE BREACH BY TMLP OF ITS OBLIGATIONS UNDER THE TERMS OF THIS
AGREEMENT, (IV) THE NONCOMPLIANCE BY TMLP WITH APPLICABLE LAWS, AND (V) THE
OCCURRENCE OR EXISTENCE OF ANY EVENT OR CIRCUMSTANCES WHICH RESULTED OR IS
ALLEGED IN ANY SUIT, ACTION OR PROCEEDING (WHETHER THREATENED, INITIATED OR
COMPLETED) BY REASON OF ANY OF THE FOREGOING; PROVIDED, HOWEVER, THAT TMLP SHALL
HAVE NO OBLIGATION TO INDEMNIFY THE KAN AM INDEMNITEES UNDER THIS
SECTION 9(A) AGAINST SUCH LOSS, COST OR EXPENSE THAT RESULTS FROM, ARISES OUT OF
OR IS IN ANY WAY CONNECTED WITH ANY NEGLIGENCE, BAD FAITH, WILLFUL MISCONDUCT OR
SIMILAR ACTS, OMISSIONS, BY OR ON THE PART OF ANY OF THE KAN AM INDEMNITEES, ITS
AGENTS, EMPLOYEES OR REPRESENTATIVES.


 


B.                                      KAN AM SERVICES AND KAN AM GRUNDBESITZ
JOINTLY AND SEVERALLY SHALL INDEMNIFY AND HOLD HARMLESS TMLP AND ITS AFFILIATES,
AND THEIR DIRECTORS, TRUSTEES, OFFICERS, EMPLOYEES, MEMBERS, MANAGERS, PARTNERS,
AGENTS OR REPRESENTATIVES (THE “TMLP INDEMNITEES”) FROM AND AGAINST ANY AND ALL
CLAIMS, DEMANDS, LIABILITIES, LOSSES, COSTS OR EXPENSES (INCLUDING REASONABLE
ATTORNEYS’ FEES AND EXPENSES), JUDGMENT, AWARD, AMOUNT PAID IN SETTLEMENT, FINE,
PENALTY AND LIABILITY OF ANY AND EVERY KIND INCURRED BY OR ASSERTED AGAINST ANY
OF THE TMLP INDEMNITEES THAT RESULTS FROM, ARISES OUT OF OR IS IN ANY WAY
CONNECTED WITH ANY NEGLIGENCE, BAD FAITH, WILLFUL MISCONDUCT OR SIMILAR ACTS,
OMISSIONS, BY OR ON THE PART OF ANY OF THE KAN AM INDEMNITEES, ITS AGENTS,
EMPLOYEES OR REPRESENTATIVES IN PROVIDING THE SERVICES PURSUANT TO THIS
AGREEMENT.


 


C.                                       LIMITATION ON KAN AM’S OBLIGATIONS AND
LIABILITY.  ANYTHING CONTAINED HEREIN OR ELSEWHERE TO THE CONTRARY
NOTWITHSTANDING, KAN AM SHALL HAVE NO OBLIGATION TO PERFORM ITS OBLIGATIONS
HEREUNDER, NO LIABILITY FOR FAILURE TO DO SO, AND SHALL NOT BE IN DEFAULT
HEREUNDER (I) IF TMLP FAILS TO PROVIDE ALL REQUIRED FUNDS AS SPECIFIED IN THIS
AGREEMENT FOR SUCH PURPOSES, (II) IF TMLP FAILS TO TIMELY PROVIDE KAN AM WITH
ALL DOCUMENTS, INSTRUMENTS, INFORMATION AND OTHER MATERIALS THAT ARE REASONABLY
REQUIRED FOR KAN AM TO PERFORM THE SERVICES HEREUNDER AS SPECIFIED IN THIS
AGREEMENT, (III) IF TMLP FAILS TO COMPLY WITH APPLICABLE LAW, OR (IV) KAN AM IS
PREVENTED FROM PERFORMING, OR IS DELAYED IN PERFORMING, ITS OBLIGATIONS DUE TO A
MATERIAL DEFAULT BY TMLP IN PERFORMING ITS OBLIGATIONS UNDER THIS AGREEMENT.


 

10.                               Representations, Warranties and Covenants of
TMLP.   TMLP hereby represents and warrants to and covenants with Kan Am that:

 


A.                                       ORGANIZATION, STANDING AND AUTHORITY.  
TMLP (I) IS A LIMITED PARTNERSHIP FORMED, VALIDLY EXISTING AND IN GOOD STANDING
UNDER THE LAWS OF THE STATE OF DELAWARE; AND (II) HAS THE PARTNERSHIP POWER TO
EXECUTE AND DELIVER THIS AGREEMENT, AND HAS TAKEN ALL NECESSARY ACTION TO
AUTHORIZE THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE TRANSACTIONS

 

11

--------------------------------------------------------------------------------


 


CONTEMPLATED HEREBY, AND THIS AGREEMENT CONSTITUTES A VALID AND BINDING
OBLIGATION OF TMLP, ENFORCEABLE AGAINST TMLP IN ACCORDANCE WITH ITS TERMS.


 


B.                                      AUTHORITY.  THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT DOES NOT (I) VIOLATE ANY PROVISION OF TMLP’S
PARTNERSHIP AGREEMENT, (II) VIOLATE ANY PROVISION OF, OR RESULT IN THE
ACCELERATION OF ANY OBLIGATION UNDER, ANY MATERIAL MORTGAGE, DEED OF TRUST,
NOTE, LIEN, LEASE, FRANCHISE, LICENSE, PERMIT, CONTRACT, AGREEMENT, INSTRUMENT,
ORDER, ARBITRATION AWARD, JUDGMENT, INJUNCTION OR DECREE, OR RESULT IN THE
TERMINATION OF ANY MATERIAL LICENSE, FRANCHISE, LEASE OR PERMIT TO WHICH TMLP IS
A PARTY OR BY WHICH IT IS BOUND OTHER THAN SUCH VIOLATION, ACCELERATION OR
TERMINATION WHICH WILL NOT HAVE A MATERIAL ADVERSE EFFECT ON THE FINANCIAL
CONDITION AND RESULTS OF OPERATIONS OF TMLP AND ITS SUBSIDIARIES TAKEN AS A
WHOLE; OR (III) EXCEPT AS MAY BE REQUIRED UNDER APPLICABLE SECURITIES LAWS,
REQUIRE ANY FILING WITH, NOTICE TO OR PERMITS, CONSENT OR APPROVAL OF ANY U.S.
GOVERNMENTAL OR REGULATORY BODY.


 

11.                               Representations, Warranties and Covenants of
Kan Am.  Each of Kan Am Services and Kan Am Grundbesitz hereby represents and
warrants to and covenants with TMLP that:

 


A.                                       ORGANIZATION, STANDING AND AUTHORITY. 
EACH OF KAN AM SERVICES AND KAN AM GRUNDBESITZ (I) IS AN ENTITY ORGANIZED OR
FORMED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION
PURSUANT TO WHICH IT WAS ORGANIZED OR FORMED, (II) HAS THE POWER TO EXECUTE AND
DELIVER THIS AGREEMENT, AND HAS TAKEN ALL NECESSARY ACTION TO AUTHORIZE THE
EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY, AND THIS AGREEMENT CONSTITUTES A VALID AND BINDING AGREEMENT OF EACH OF
KAN AM SERVICES AND KAN AM GRUNDBESITZ, ENFORCEABLE AGAINST KAN AM SERVICES AND
KAN AM GRUNDBESITZ IN ACCORDANCE WITH ITS TERMS.


 


B.                                      AUTHORITY.  THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT DOES NOT (I) VIOLATE ANY PROVISION OF THE
ORGANIZATIONAL DOCUMENTS OF KAN AM SERVICES OR KAN AM GRUNDBESITZ, (II) VIOLATE
ANY PROVISION OF, OR RESULT IN THE ACCELERATION OF ANY OBLIGATION UNDER, ANY
MATERIAL MORTGAGE, DEED OF TRUST, NOTE, LIEN, LEASE, FRANCHISE, LICENSE, PERMIT,
CONTRACT, AGREEMENT, INSTRUMENT, ORDER, ARBITRATION AWARD, JUDGMENT, INJUNCTION
OR DECREE, OR RESULT IN THE TERMINATION OF ANY MATERIAL LICENSE, FRANCHISE,
LEASE OR PERMIT TO WHICH KAN AM SERVICES OR KAN AM GRUNDBESITZ IS A PARTY OR BY
WHICH ANY OF THEM IS BOUND OTHER THAN SUCH VIOLATION, ACCELERATION OR
TERMINATION WHICH WILL NOT HAVE A MATERIAL ADVERSE EFFECT ON THE FINANCIAL
CONDITION AND RESULTS OF OPERATIONS OF EITHER KAN AM SERVICES OR KAN AM
GRUNDBESITZ, AS THE CASE MAY BE; OR (III) EXCEPT AS MAY BE REQUIRED UNDER
APPLICABLE SECURITIES LAWS, REQUIRE ANY FILING WITH, NOTICE TO OR PERMITS,
CONSENT OR APPROVAL OF ANY U.S. OR GERMAN GOVERNMENTAL OR REGULATORY BODY.

 

12

--------------------------------------------------------------------------------


 

12.                               Conditions Beyond Control of Parties.  Neither
party shall be held liable for failure to comply with any of the terms of this
Agreement when such failure has been caused solely by fire, labor dispute,
strike, war, insurrection, government restrictions, force majeure, or act of God
beyond the control and without fault on the part of the party involved, provided
such party uses due diligence to remedy such failure to comply.

 

13.                               Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware,
without regard to principles of conflicts of laws.  Each of the parties hereto
agrees to submit to the exclusive jurisdiction of the courts of the State of
Delaware with respect to any dispute arising hereunder.

 

14.                               Notices.  Notices, statements and other
communications to be given under the terms of this Agreement shall be in writing
and delivered by facsimile (confirmed by transmission receipt), by hand,
including overnight delivery services, or sent by certified or registered mail,
postage prepaid, return receipt requested:

 

To Kan Am Grundbesitz:

 

Kan Am Grundbesitz GmbH
Widenmayerstrasse 6
80538 Munich
Germany
Attention: Karlheinz Fichtel
Facsimile: 011-49-89-21010118.
Email: KHF@kanam.de

 

 

 

To Kan Am Services:

 

Kan Am Services Limited Partnership
The Forum - Suite 825
3290 Northside Parkway
Atlanta, Georgia 30327

 

 

Attention:

T. Kent Hammond

 

 

 

Vice President

 

 

Facsimile:

404-239-0624

 

 

Email:

tkhammond@kanamusa.com

 

 

 

 

To TMLP:

 

The Mills Corporation
1300 Wilson Boulevard
Suite 400
Arlington, Virginia 22209

 

 

Attention:

Thomas E. Frost, Esq.

 

 

 

Executive Vice President and Secretary

 

 

Facsimile:

703-526-5333

 

 

Email:

tom.frost@themills.com

 

13

--------------------------------------------------------------------------------


 


OR AT SUCH OTHER ADDRESS AS IS FROM TIME TO TIME DESIGNATED BY THE PARTY
RECEIVING THE NOTICE.  ANY SUCH NOTICE WHICH IS PROPERLY MAILED, AS DESCRIBED
ABOVE, SHALL BE DEEMED TO HAVE BEEN SERVED AS OF THREE BUSINESS DAYS AFTER SAID
POSTING.


 

15.                               Definitions

 


WHENEVER USED IN THIS AGREEMENT, THE FOLLOWING WORDS AND PHRASES SHALL HAVE THE
FOLLOWING MEANINGS:


 


A.                                       “BUSINESS DAY” SHALL BE DEEMED TO BE
EACH DAY ON WHICH BANKS ARE OPEN FOR BUSINESS IN DELAWARE.


 


B.                                      “CASH PAYMENT CERTIFICATE” SHALL HAVE
THE MEANING GIVEN TO IT IN SECTION 3(A)(I).


 


C.                                       “CERTIFICATE” SHALL MEAN ANY NOTICE,
INSTRUCTION, OR OTHER INSTRUMENT IN WRITING, AUTHORIZED OR REQUIRED BY THIS
AGREEMENT TO BE GIVEN TO KAN AM BY TMLP, WHICH IS SIGNED BY ANY OFFICER.


 


D.                                      “CODE” SHALL MEAN THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED.


 


E.                                       “EARNINGS CALL BLACKOUT PERIOD” SHALL
HAVE THE MEANING GIVEN TO IT IN SECTION 8(B).


 


F.                                         “EFFECTIVE DATE” SHALL HAVE THE
MEANING GIVEN TO IT IN THE PREAMBLE.


 


G.                                      “EXPIRATION DATE” SHALL HAVE THE MEANING
GIVEN TO IT IN SECTION 2(E).


 


H.                                      “INITIAL TERM” SHALL HAVE THE MEANING
GIVEN TO IT IN SECTION 7(A).


 


I.                                          “IRS” SHALL MEAN THE INTERNAL
REVENUE SERVICE.


 


J.                                          “JV PARTNERSHIPS” SHALL HAVE THE
MEANING GIVEN TO IT IN THE RECITALS.


 


K.                                       “KAN AM” SHALL HAVE THE MEANING GIVEN
TO IT IN THE PREAMBLES.


 


L.                                          “KAN AM DISTRIBUTIONS” SHALL HAVE
THE MEANING GIVEN TO IT IN SECTION 2(A)(III).


 


M.                                    “KAN AM ENTITY” OR “KAN AM ENTITIES” SHALL
HAVE THE MEANING GIVEN TO IT IN THE RECITALS.

 

14

--------------------------------------------------------------------------------


 


N.                                      “KAN AM GROUP” SHALL MEAN, WITH RESPECT
TO EACH KAN AM ENTITY THAT HAS DISSOLVED, THE GROUP OF KAN AM UNITHOLDERS (AND
THEIR SUCCESSORS AND ASSIGNS) THAT RECEIVED TMLP UNITS IN EXCHANGE FOR THEIR
INTERESTS IN SUCH KAN AM ENTITY.


 


O.                                      “KAN AM GRUNDBESITZ” SHALL HAVE THE
MEANING GIVEN TO IT IN THE PREAMBLES.


 


P.                                      “KAN AM INDEMNITEES” SHALL HAVE THE
MEANING GIVEN TO IT IN SECTION 9(A).


 


Q.                                      “KAN AM PERSONS” SHALL HAVE THE MEANING
GIVEN TO IT IN SECTION 8(B).


 


R.                                         “KAN AM PERSONS PERMITTED REDEMPTION
DATE” SHALL HAVE THE MEANING GIVEN TO IT IN SECTION 8(B).


 


S.                                       “KAN AM SERVICES” SHALL HAVE THE
MEANING GIVEN TO IT IN THE PREAMBLES.


 


T.                                         “KAN AM UNITHOLDERS” SHALL HAVE THE
MEANING GIVEN TO IT IN THE RECITALS.


 


U.                                      “MILLS ENTITIES” SHALL HAVE THE MEANING
GIVEN TO IT IN THE RECITALS.


 


V.                                      “OFFICE” SHALL HAVE THE MEANING GIVEN TO
IT IN SECTION 2(E).


 


W.                                    “OFFICER” SHALL MEAN ANY OF THE FOLLOWING
OFFICERS OF TMC:  THE CHIEF EXECUTIVE OFFICER, PRESIDENT, ANY VICE PRESIDENT,
THE SECRETARY, THE CHIEF FINANCIAL OFFICER, THE CHIEF ACCOUNTING OFFICER, ANY
ASSISTANT TREASURER, AND ANY ASSISTANT SECRETARY DULY AUTHORIZED BY THE BOARD OF
DIRECTORS OF TMC TO EXECUTE ANY CERTIFICATE, INSTRUCTION, NOTICE OR OTHER
INSTRUMENT ON BEHALF OF TMLP AND NAMED IN A CERTIFICATE.


 


X.                                        “QUARTERLY PAYMENTS” SHALL HAVE THE
MEANING GIVEN TO IT IN SECTION 3(A)(IV).


 


Y.                                      “RENEWAL TERM” SHALL HAVE THE MEANING
GIVEN TO IT IN SECTION 7(A).


 


Z.                                        “SERVICES” SHALL THE MEANING GIVEN TO
IT IN SECTION 2(A).


 


AA.                                 “TMC” SHALL MEAN THE MILLS CORPORATION, A
DELAWARE CORPORATION.

 

15

--------------------------------------------------------------------------------


 


BB.                               “TMLP” SHALL HAVE THE MEANING GIVEN TO IT IN
THE PREAMBLES.


 


CC.                                 “TMLP INDEMNITEES” SHALL HAVE THE MEANING
GIVEN TO IT IN SECTION 9(B).


 


DD.                               “TMLP PARTNERSHIP AGREEMENT” SHALL MEAN THE
AGREEMENT OF LIMITED PARTNERSHIP OF TMLP, DATED APRIL 21, 1994, AS AMENDED.


 


EE.                                 “TMLP UNITS” SHALL MEAN THE UNITS OF LIMITED
PARTNERSHIP OF TMLP.


 


FF.                                     “TRANSFER CERTIFICATE” SHALL HAVE THE
MEANING GIVEN TO IT IN SECTION 2(F)(II).


 


GG.                               “WITHHOLDING OBLIGATION” SHALL HAVE THE
MEANING GIVEN TO IT IN SECTION 3(A)(IV).


 

16.                               Miscellaneous.

 


A.                                       COUNTERPARTS.  THIS AGREEMENT HAS BEEN
EXECUTED IN A NUMBER OF IDENTICAL COUNTERPARTS, AND EACH SUCH COUNTERPART SHALL
BE DEEMED TO BE AN ORIGINAL INSTRUMENT, BUT IN MAKING PROOF OF THIS AGREEMENT,
IT SHALL NOT BE NECESSARY TO PRODUCE OR ACCOUNT FOR MORE THAN ONE SUCH
COUNTERPART.


 


B.                                      EXECUTION BY FACSIMILE.  THE EXECUTION
AND DELIVERY OF THIS AGREEMENT BY FACSIMILE SIGNATURE SHALL BE SUFFICIENT FOR
ALL PURPOSES AND SHALL BE BINDING UPON ANY PARTY WHO SO EXECUTES.


 


C.                                       SUCCESSORS AND ASSIGNS.  THIS AGREEMENT
SHALL EXTEND TO AND SHALL BE BINDING UPON THE PARTIES HERETO AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL NOT BE ASSIGNABLE BY
EITHER PARTY WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY, PROVIDED,
THAT, EITHER KAN AM SERVICES AND/OR KAN AM GRUNDBESITZ SHALL HAVE THE RIGHT TO
ASSIGN ITS RIGHTS AND/OR OBLIGATIONS HEREUNDER TO ANY ENTITY CONTROLLED BY, IN
CONTROL OF, OR UNDER COMMON CONTROL WITH, KAN AM SERVICES OR KAN AM GRUNDBESITZ,
AS THE CASE MAY BE.


 


D.                                      COLLECTION OF FUNDS.  KAN AM SHALL NOT
BE RESPONSIBLE FOR ANY MONEY, WHETHER OR NOT REPRESENTED BY ANY CHECK, DRAFT OR
OTHER INSTRUMENT FOR THE PAYMENT OF MONEY, RECEIVED BY IT ON BEHALF OF TMLP
UNTIL KAN AM ACTUALLY RECEIVES AND COLLECTS SUCH FUNDS.


 


E.                                       INVALID PROVISIONS.  THE INVALIDITY OR
UNENFORCEABILITY OF ANY PARTICULAR PROVISION OF THIS AGREEMENT SHALL NOT AFFECT
THE OTHER PROVISIONS HEREOF, AND THIS AGREEMENT SHALL BE CONSTRUED IN ALL
RESPECTS AS IF SUCH INVALID OR UNENFORCEABLE PROVISION WERE OMITTED.


 


F.                                         HEADINGS.  THE CAPTIONS CONTAINED IN
THIS AGREEMENT ARE INSERTED SOLELY FOR CONVENIENCE OF REFERENCE AND SHALL NOT
AFFECT THE MEANING OR INTERPRETATION OF THIS AGREEMENT.

 

16

--------------------------------------------------------------------------------


 


G.                                      ENTIRE AGREEMENT AND AMENDMENT.  THIS
AGREEMENT SETS FORTH THE ENTIRE AGREEMENT BETWEEN THE PARTIES HERETO AND
SUPERSEDES ALL PRIOR WRITTEN AND ORAL UNDERSTANDINGS.  ANY CHANGE, AMENDMENT OR
MODIFICATION OF THIS AGREEMENT MUST BE IN WRITING AND SIGNED BY ALL THE PARTIES
HERETO.


 

[signature pages follow]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, TMLP and Kan Am have caused this Agreement to be executed by
their duly authorized officers and their corporate seals to be hereunto affixed
as of the date first above written.

 

 

 

THE MILLS LIMITED PARTNERSHIP

 

By: The Mills Corporation, its general partner

 

 

 

By:

/s/ MJ Morrow

 

Name: Mary Jane Morrow

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

 

 

KAN AM GRUNDBESITZ GmbH

 

 

 

 

 

By:

/s/ Karlheinz Fichtl

 

Name: Karlheinz Fichtl

 

Title: Geschaetsfuehrer

 

 

 

KAN AM SERVICES LIMITED PARTNERSHIP

 

 

 

 

 

By:

/s/ T. Kent Hammond

 

Name: T. Kent Hammond

 

Title: Vice President

 

18

--------------------------------------------------------------------------------


 

Solely with respect to the obligations set forth in Section 8(b):

 

 

/s/ Dietrich Von Boetticher

 

Dietrich von Boetticher

 

 

 

 

 

/s/ Franz von Perfal

 

Franz von Perfall

 

 

 

 

 

/s/ James Braithwaite

 

James C. Braithwaite

 

19

--------------------------------------------------------------------------------


 

EXHIBIT A

 

DELIVERY INSTRUCTIONS

 

The following items required to be delivered by TMLP in accordance with the
Agreement shall be delivered as directed below:

 

1.               SCHEDULE K-1 DATA AND INFORMATION:

 

Kan Am Services

The Forum – Suite 825

3290 Northside Parkway

Atlanta, GA  30327

Attention:  T. Kent Hammond

Facsimile:     404-239-0624

Email:                 tkhammond@kanamusa.com

 

2.               Distributions and other payments:

 

Wire instructions for Hypo Bank New York:

 

Deutsche Bank, Munich

SWIFT code DEUTDEMM

Account #  2413979

For the account of Kan Am Grundbesitz GmbH

 

3.               Periodic Financial Reports:

 

Kan Am Grundbesitz GmbH

Widenmayerstrasse 6

80538 Munich

Germany

Attention:  Karlheinz Fichtel

Facsimile: 011-49-89-21010118

Email:  KHF@kanam.de

 

20

--------------------------------------------------------------------------------


 

EXHIBIT B

 

LIST OF KAN AM PERSONS

 

1.                                       Dietrich von Boetticher

 

2.                                       Franz von Perfall

 

3.                                       James C. Braithwaite

 

21

--------------------------------------------------------------------------------

 